Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 16, 2017

The Court of Appeals hereby passes the following order:

A18A0648. JUVIER HOUSTON-HANDFIELD v. SECOND ROUND SUB,
     LLC.

      Second Round Sub, LLC filed an action against Juvier Houston-Handfield to
collect on a credit card debt. Second Round filed a motion for judgment on the
pleadings, which the trial court granted. The trial court entered judgment for Second
Round in the principal amount of $1,862.63 and court costs of $254.00. Houston-
Handfield then filed this direct appeal. We, however, lack jurisdiction.
      Where a money judgment in an action for damages totals $10,000.00 or less,
a party must follow the discretionary appeal procedures to obtain appellate review.
See OCGA § 5-6-35 (a) (6). Houston-Handfield’s failure to follow the required
procedure deprives us of jurisdiction to consider this appeal. See Jennings v. Moss,
235 Ga. App. 357, 357 (509 SE2d 655) (1998). Accordingly, this appeal is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/16/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.